Exhibit 10.1
AMENDMENT NO. 2 TO PURCHASE AND SALE AGREEMENT
     THIS AMENDMENT NO. 2 TO PURCHASE AND SALE AGREEMENT (this “Agreement”)
dated as of October 4, 2010 is by and between WPP LLC, a Delaware limited
liability company (“WPP” or “Buyer”) and Colt LLC, a West Virginia limited
liability company (“Seller”). WPP and Seller are sometimes referred to
collectively herein as the “Parties” and individually as a “Party.”
RECITALS
     WHEREAS, the Parties entered into that certain Purchase and Sale Agreement
dated September 10, 2009 which was amended by the Parties by that certain
Amendment No. 1 to Purchase and Sale Agreement dated as of July 29, 2010
(“PSA”); and
     WHEREAS, the Parties desire to further amend certain provisions of the PSA.
     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the benefits to be derived by each Party hereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:
     1. Section 2.1 of the PSA is deleted and restated as follows:

  2.1   Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, Seller agrees to sell to WPP, and WPP agrees to purchase from Seller,
all (regarding the Mineral Properties and the Mineral Records) or certain parts
(regarding the Leases) of Seller’s right, title and interest in the following
(collectively, the “Assets"):     (a)   the Mineral Properties;     (b)   the
Leases; and     (c)   the Mineral Records.

     2. Sections 2.3 (c), (d), (f) and (h) of the PSA are deleted and restated
as follows:

  (c)   At the later of (i) January 13, 2011 and (ii) five (5) days after
Buyer’s receipt of written notice from Seller of Event 3 (“Closing 3”), Buyer
shall pay Seller an aggregate of $70,000,000 by wire transfer of immediately
available funds to the same account or to another account designated by Seller
not less than two days before such payment for the purchase of the Mineral
Properties identified on Schedule 2.3(c) by special warranty deed in
substantially the form attached as Exhibit B (the “Mineral Deed 3”) and the
related Mineral Records; provided that within such five-day period Buyer

 



--------------------------------------------------------------------------------



 



      shall have verified the occurrence of Event 3; and Buyer shall promptly
notify Seller in writing of such verification;

  (d)   On October 4, 2010 (“Closing 4”), Buyer shall pay Seller an aggregate of
$25,000,000 by wire transfer of immediately available funds to the same account
or to another account designated by Seller not less than two days before such
payment for (i) the purchase of the Mineral Properties located in Montgomery
County, Illinois identified on Schedule 2.3(d) by special warranty deed in
substantially the form attached as Exhibit B (the “Mineral Deed 4”) and the
related Mineral Records and (ii) the assignment of the Mineral Properties
located in Bond County, Illinois identified on Schedule 2.3(d) by a Partial
Assignment and Assumption of Lease in substantially the form attached as
Exhibit E (the “Mineral Assignment 4”);     (f)   Five (5) days after Buyer’s
receipt of written notice from Seller of Event 6 (“Closing 6”), Buyer shall pay
Seller an aggregate of $40,000,000 by wire transfer of immediately available
funds to the same account or to another account designated by Seller not less
than two days before such payment for (i) the purchase of the Mineral Properties
located in Montgomery County, Illinois identified on Schedule 2.3(f) by special
warranty deed in substantially the form attached as Exhibit B (the “Mineral Deed
6”) and the related Mineral Records and (ii) the assignment of the Mineral
Properties located in Bond County, Illinois identified on Schedule 2.3(f) by a
Partial Assignment and Assumption of Lease in substantially the form attached as
Exhibit E (the “Mineral Assignment 6”); provided that within such five-day
period Buyer shall have verified such completion; and Buyer shall promptly
notify Seller in writing of such verification;     (h)   At the later of
(i) January 9, 2012, and (ii) the payment date described in Section 2.3(g)
(“Closing 8”), Buyer shall pay Seller an aggregate of $15,000,000 by wire
transfer of immediately available funds to the same account or to another
account designated by Seller not less than two days before such payment for
(i) the purchase of the Mineral Properties located in Montgomery County,
Illinois identified on Schedule 2.3(h) by special warranty deed in substantially
the form attached as Exhibit B (the “Mineral Deed 8”) and the related Mineral
Records and (ii) the assignment of the Mineral Properties located in Bond
County, Illinois identified on Schedule 2.3(h) by a Partial Assignment and
Assumption of Lease in substantially the form attached as Exhibit E (the
“Mineral Assignment 8”).

     3. Section 2.6(a)(vii) of the PSA is deleted and restated as follows:

 



--------------------------------------------------------------------------------



 



  (vii)   with respect to Closing 4, Closing 6 and Closing 8, execute and
deliver to WPP the Partial Assignment and Assumption of Leases in substantially
the form attached as Exhibit E (the “Partial Assignment and Assumption of
Leases") and;

     4. Sections 2.6(b)(i) and (ii) of the PSA are deleted and restated as
follows:

  (i)   deliver to Seller an amendment to the Coal Mining Lease adding as a
schedule thereto the Applicable Mineral Properties referenced in Mineral Deed 2,
Mineral Deed 3, Mineral Deed 4, Mineral Deed 5, Mineral Deed 6, Mineral Deed 7,
and Mineral Deed 8, and Mineral Assignment 4, Mineral Assignment 6 and Mineral
Assignment 8, as applicable;     (ii)   execute and deliver to Seller Buyer’s
executed counterpart to any other Applicable Transaction Document, including the
Partial Assignments and Assumptions of Leases with respect to Closing 4, Closing
6 and Closing 8, to which Buyer is a party and executed in conjunction with the
Subsequent Closing;

     5. The definition of “Assignment and Assumption of Leases” appearing on
Exhibit A to the PSA is deleted and restated as follows:
“Partial Assignment and Assumption of Leases” has the meaning set forth in
Section 2.6(a)(vii).
     6. The definition of “Leases” appearing on Exhibit A to the PSA is deleted
and restated as follows:
“Leases” means all leases of any of the minerals, servitudes, easements, roads,
rights of access, ingress, egress and rights of way relating or appurtenant to
or useful in connection with the Mineral Properties, including those leases
described or listed in Schedule 3.2(a) but only as such leases pertain or relate
to the tracts set forth and described in each Partial Assignment and Assumption
of Leases referenced in Sections 2.3(d), 2.3(f) and 2.3(h).
     7. The definition of “Mineral Properties” appearing on Exhibit A to the PSA
is deleted and restated as follows:
“Mineral Properties” means certain coal reserves located in Montgomery County,
Illinois as more particularly identified in the Mineral Deeds and set forth on
Schedule 2.3(a) though Schedule 2.3(h) (inclusive), and certain coal reserves
located in Bond County, Illinois as more particularly identified in the Leases
but only in those tracts set forth and described in each Partial Assignment and
Assumption of Leases referenced in Sections 2.3(d), 2.3(f) and 2.3(h).

 



--------------------------------------------------------------------------------



 



     8. Page “iii” of the PSA is deleted and replaced with a new Page iii which
is attached to this Amendment No. 2 to Purchase and Sale Agreement as “ANNEX 1”.
     9. A form of the “Partial Assignment and Assumption of Leases”, which is
replacing the now-deleted “Assignment and Assumption of Leases”, is attached to
this Amendment No. 2 to Purchase and Sale Agreement as “ANNEX 2”.
     10. Except as expressly amended hereby, all other terms and provisions of
the PSA continue in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 2 to
Purchase and Sale Agreement as of the date first above written.

                  BUYER:    
 
                WPP LLC    
 
           
 
  By:   NRP (Operating) LLC, its sole member,    
 
           
 
           
 
  By:   /s/ Kevin F. Wall    
 
           
 
  Name:   Kevin F. Wall    
 
  Title:   Executive Vice President — Operations    
 
           
 
           
 
           
 
                SELLER:    
 
                COLT LLC    
 
           
 
           
 
  By:   /s/ Donald Holcomb    
 
           
 
  Name:   Donald Holcomb    
 
  Title:   Authorized Person    

 



--------------------------------------------------------------------------------



 



ANNEX 1
EXHIBITS

     
Exhibit A:
  Definitions
 
   
Exhibit B:
  Form of Mineral Deed
 
   
Exhibit C:
  Form of Mineral Bill of Sale (Mineral Records)
 
   
Exhibit D:
  Form of Coal Mining Lease
 
   
Exhibit E:
  Form of Partial Assignment and Assumption of Leases

SCHEDULES

     
Schedule 2.3(a)
  Mineral Properties to be purchased at Closing
 
   
Schedule 2.3(b)
  Mineral Properties to be purchased at Closing 2
 
   
Schedule 2.3(c)
  Mineral Properties to be purchased at Closing 3
 
   
Schedule 2.3(d)
  Mineral Properties to be purchased or assigned at Closing 4
 
   
Schedule 2.3(e)
  Mineral Properties to be purchased at Closing 5
 
   
Schedule 2.3(f)
  Mineral Properties to be purchased or assigned at Closing 6
 
   
Schedule 2.3(g)
  Mineral Properties to be purchased at Closing
 
   
Schedule 2.3(h)
  Mineral Properties to be purchased or assigned at Closing 8
 
   
Schedule 3.2(a)
  Leases

iii

 



--------------------------------------------------------------------------------



 



ANNEX 2
FORM OF PARTIAL ASSIGNMENT AND ASSUMPTION OF LEASE

           
PREPARED BY:
         
 
         
Bailey & Glasser, LLP
         
209 Capitol Street
         
Charleston, WV 25301
         
 
         
AFTER RECORDING
         
RETURN TO AND SEND
         
TAX STATEMENTS TO:
         
 
         
WPP LLC
         
5260 Irwin Road
         
Huntington, WV 25705
         
 
                 
 
        RECORDER’S STAMP

     
STATE OF ILLINOIS
  §
 
  §
COUNTY OF MONTGOMERY
  §

     THIS PARTIAL ASSIGNMENT AND ASSUMPTION OF LEASE (“Assignment”) is made this
_____ day of ___________________, 2010 (“Closing Date”) pursuant to that certain
Purchase and Sale Agreement dated September 10, 2009, as amended (the
“Agreement”), and is from Colt LLC, a West Virginia limited liability company
with an address of 3801 PGA Boulevard, Suite 903, Palm Beach Gardens, Florida
33410 (“Assignor”), to WPP LLC, a Delaware limited liability company with an
address of 5260 Irwin Road Huntington, West Virginia 25705 (“Assignee”).
     RECITALS:
     WHEREAS, Assignor and Assignee entered into the Agreement; and
     WHEREAS, as of the Closing Date, Assignor is assigning and conveying to
Assignee certain of Assignor’s interests in those certain real property assets
related to the Hillsboro Mine in Montgomery County, Illinois which are
identified on “EXHIBIT A” attached hereto (all referred to herein as “Leases”);
and
     WHEREAS, in accordance with the terms of this Assignment and the Agreement,
Assignor desires to assign to Assignee all of its right, title and interest in,
to and under those specified tracts or parcels of the Leases described in
“EXHIBIT A” attached hereto

 



--------------------------------------------------------------------------------



 



and incorporated herein by this reference (“Assigned Tracts”), and Assignee,
subject to the terms and conditions of the Agreement and the Coal Mining Lease
and Sublease Agreement by and between Assignor and Assignee dated as of
September 10, 2009, as amended (“Coal Mining Lease”), desires to assume all
obligations of Assignor under said Leases but only as they pertain or relate to
the Assigned Tracts arising after the date of this Assignment.
     NOW, THEREFORE, for and in consideration of the foregoing and other
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged:
     1. Assignor hereby assigns, transfers, conveys, grants and signs over unto
Assignee all right, title and interest of Assignor in the Assigned Tracts.
     2. Assignor represents and warrants to Assignee that, except as previously
disclosed to Assignee in writing, each of the Leases is valid and subsisting,
there is no default under any of the Leases and all payments required under each
of the Leases has been made.
     3. This Assignment is made subject to the terms and conditions of the
Agreement and the Coal Mining Lease, and Assignee hereby accepts such assignment
and agrees to perform all obligations of Assignor under such Leases as they
pertain or relate to the Assigned Tracts occurring after Closing Date.
     4. The provisions of this Assignment shall be binding upon, and shall inure
to the benefit of the parties hereto, and their respective successors and
assigns.
     5. This Assignment may be executed in one or more counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same instrument.
     6. This Assignment is subject to the terms of the Agreement including but
not limited to assumption of liability and indemnification provisions therein.
Any capitalized terms in this Assignment not defined herein have the meaning
given to them in the Agreement.
     In the event of a conflict between the terms of this Assignment and the
Agreement, the terms of the Agreement shall prevail.
[Signature Page and Acknowledgements Follow]

 



--------------------------------------------------------------------------------



 



                  ASSIGNOR:     ASSIGNEE:
 
                COLT LLC   WPP LLC
 
                        By:   NRP (OPERATING) LLC By:       Its:   Sole Member
 
               
Name:
               
 
               
 
               
Title:
          By:    
 
               
 
          Name:    
 
               
Date:
          Title:    
 
               
 
               
 
          Date:    
 
               

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENTS

             
STATE OF
    )      
 
    )     SS:
COUNTY OF
    )      

     I, ________________________, a Notary Public in and for the County and
State aforesaid, do hereby certify that ________________________, the
______________________ of NRP (OPERATING) LLC which is the sole member of WPP
LLC, a Delaware limited liability company, personally known to me to be the same
person whose name is subscribed to the foregoing instrument as such
____________________ of NRP (OPERATING) LLC which is sole member of WPP LLC,
appeared before me this day in person and acknowledged that he signed and
delivered said instrument as his own free and voluntary act and as the free and
voluntary act of said limited liability company for the uses and purposes
therein set forth.
     GIVEN under my hand and notarial seal this _____ day of ________________,
2010.

         
 
       
 
             
 
  Notary Public    
 
       
 
  My Commission Expires:    
 
       

             
STATE OF
    )      
 
    )     SS:
COUNTY OF
    )      

     I, ________________________, a Notary Public in and for the County and
State aforesaid, do hereby certify that __________________________, the
___________________________ of Colt LLC, a West Virginia limited liability
company, personally known to me to be the same person whose name is subscribed
to the foregoing instrument as such _____________________________, appeared
before me this day in person and acknowledged that he signed and delivered said
instrument as his own free and voluntary act and as the free and voluntary act
of said limited liability company for the uses and purposes therein set forth.
     GIVEN under my hand and notarial seal this _____ day of
___________________, 2010.

         
 
       
 
             
 
  Notary Public    
 
       
 
  My Commission Expires:    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List and describe “Assigned Tracts” and “Leases”

 